Citation Nr: 1144495	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-50 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased schedular rating for a lumber disc herniation at L4-L5 (low back disability), rated as 40 percent disabling from May 20, 2008, to December 15, 2008, and from February 1, 2009, to the present.

2.  Entitlement to an effective date prior to December 16, 2008, for the award of a temporary total rating based on the need for convalescence following low back surgery.

3.  Entitlement to an extraschedular rating for a low back disability from May 20, 2008, to December 15, 2008.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that confirmed and continued a 20 percent rating for the Veteran's low back disability and granted him a temporary total rating effective December 16, 2008, because of the need for convalescence following low back surgery.  

A subsequent October 2009 rating decision thereafter granted the Veteran's low back disability a 40 percent disability rating from May 20, 2008, to December 15, 2008, and from February 1, 2009, to the present.  Accordingly, the issues on appeal are as characterized on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

The Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been properly developed for appellate review.  Accordingly, it is remanded to the RO for appropriate action.

The claims for an extraschedular rating for a low back disability from May 20, 2008, to December 15, 2008, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  From May 20, 2008, to December 15, 2008, and from February 1, 2009, to the present, the competent and credible evidence of record does not show that the Veteran's low back disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months.

2.  The competent and credible evidence of record shows that the Veteran's was admitted for low back surgery on December 16, 2008. 


CONCLUSIONS OF LAW

1.  From May 20, 2008, to December 15, 2008, and from February 1, 2009, to the present, the Veteran does not meet the criteria for a schedular rating greater than 40 percent for his low back disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The Veteran does not meet the criteria for an effective date prior to December 16, 2008, for the award of a temporary total rating based on the need for convalescence following low back surgery.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.30 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the rating claim, the Board finds that letters dated in June 2008 and April 2009, prior to the April 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the earlier effective date claim, the Board notes that Veteran is challenging the initial effective date following the grant of a temporary total rating based on the need for convalescence.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that VA had no duty to provide the Veteran with 38 U.S.C.A. § 5103(a) notice as to this claim.

However, even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so as to the earlier effective date claim and the rating claim, the Board finds that this notice problem is harmless error because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claim's file all identified and available post-service treatment records including the Veteran's records from the Denver and Boise VA Medical Centers as well as from Parkview Medical Center, Portneuf Medical Center, Idaho Medical Imaging, Expresscare Plus, and Michael V. Hajjar, M.D..  

As to the rating claim, the Veteran was also afforded VA examinations in September 2008 and May 2009 which are adequate for rating purposes because they included a comprehensive examination of the claimant and a review of the record on appeal that allows the Board to rate the severity of his low back disability under all relevant Diagnostic Codes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The determination of the current level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As noted above, the October 2009 rating decision granted the Veteran's low back disability a 40 percent disability rating from May 20, 2008, to December 15, 2008, and from February 1, 2009, to the present, under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain). 

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine, the Board notes that the claimant will only be entitled to an increased, 50 percent rating, for his low back disability if it is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that a review of the record, including the private treatment records from Parkview Medical Center, Portneuf Medical Center, Idaho Medical Imaging, Expresscare Plus, and Michael V. Hajjar, M.D., the VA treatment records from the Denver and Boise VA Medical Centers, and the September 2008 and May 2009 VA examination reports, document the fact that the Veteran has a severe problem with limitation of motion of the thoracolumbar spine, they do not ever document unfavorable ankylosis of the entire thoracolumbar spine.  In fact, at its worst, the record shows that he still has forward flexion to 10 degrees, backward extension to 3 degrees, right lateral flexion to 5 degrees, left lateral flexion to 20 degrees, right rotation to 5 degrees, and left rotation to 20 degrees taking into account his pain and after repetitive use.  See VA examination dated in September 2008.  Moreover, in the absence of a diagnosis of unfavorable ankylosis, the Board may not and will not rate his service-connected low back disability as ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis, the Board may not rate a service-connected disability as ankylosis); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Consequently, because the record is negative for unfavorable ankylosis of the entire thoracolumbar spine, the Board finds that a rating in excess of 40 percent is not warranted for his service-connected low back disability under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true from May 20, 2008, to December 15, 2008, and from February 1, 2009, to the present, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, the Board notes that the claimant will only be entitled to an increased, 60 percent rating, if his adverse symptomatology includes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

However, while the Veteran and his representative claim that the appellant's adverse symptomatology causes him to be unable to work and the record includes January 2009 and December 2009 statements from his VA doctor that his adverse low back symptomatology rendered him unable to perform employment from September 2008 and February 2009, there is no competent and credible evidence in the record of the claimant's low back disability requiring physician prescribed bed rest for six weeks at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Consequently, the Board finds that an increased rating is not warranted for his service-connected low back disability under Diagnostic Code 5243, because his adverse symptomatology did not include at least six weeks of incapacitating episodes.  This is true from May 20, 2008, to December 15, 2008, and from February 1, 2009, to the present, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

The Board notes that Note 1, to 38 C.F.R. § 4.71a, allows the Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with a service connected low back disability.  However, the Board finds that it does not have jurisdiction over a claim for an increased rating for the Veteran's radiculopathy because the RO has already granted the claimant a separate rating for his radiculopathy and he has not appealed this rating.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  

Lastly, the Board notes that each of the ways by which the back is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both lumbar strain and other symptoms, such as those set forth in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. § 4.14 (2011).  

As to the Veteran's claims that his low back disability is worse than rated for the period from February 1, 2009, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for her vitiligo is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the period from February 1, 2009.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his low back disability, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment for the period from February 1, 2009.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While in January 2009 the Veteran's VA doctor opined that his service connected low back disability rendered him unable to work, this opinion also stated that his inability to stopped in February 2009.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected low back disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating for the period from February 1, 2009.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for the period from February 1, 2009. 

As to the Veteran's written statements to VA, while he is competent and credible to report on what he can see and feel, the Board finds more competent and credible the opinion provided by the medical experts at the VA examinations as to the severity of his low back disability than his lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an increased schedular rating for a low back disability must be denied from May 20, 2008, to December 15, 2008, and the claim for an increased schedular or extra-schedular rating from February 1, 2009 to the present must also be denied.

The Earlier Effective Date Claim

The Veteran and his representative contend that while the claimant was hospitalized for low back surgery on December 16, 2008, the effective date for the award of his temporary total rating based on the need for convalescence should be effective September 2008 because he became unable to work because of his low back pain starting in September 2008.  It is also requested that the Veteran be afforded the benefit of the doubt. 

VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence(;) (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) (; or,) (3) Immobilization by cast, without surgery, of one major joint or more."  38 C.F.R. § 4.30(a). 

The award of the temporary total rating is to be made "effective from the date of hospital admission or outpatient treatment" and continues for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient treatment.  38 C.F.R. § 4.30.  Additionally, extensions may be granted in increments beyond the initial grant, up to one year.  38 C.F.R. § 4.30(b).

As noted above, the Veteran's requests that he be granted an effective date back to September 2008 for the award of a temporary total rating based on the need for his convalescence because his low back pain caused him to be unable to work since that time.  Moreover, the record includes a December 2009 letter from the Veteran's treating physician in which it is opined, in substance, that the claimant's adverse symptomatology from his service connected low back disability rendered him disabled from mid-September 2008 to the end of 2008.  

However, the Board finds that it must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  In fact, the Board notes that federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Indeed, the Supreme Court of the United States, in Richmond, went so far as to point out that '[i]t is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress."  Richmond, 110 S. Ct. at 2474. 

The facts of the case are not in dispute.  Specifically, the Veteran does not claim and the record does not show that the date of his hospitalization for low back surgery was earlier than December 16, 2008.  Moreover, the controlling regulation is clear in stating that the award of the temporary total rating is to be made "effective from the date of hospital admission or outpatient treatment."  38 C.F.R. § 4.30.  Therefore, the Board finds that the claim for an earlier effective date prior to December 16, 2008, for the award of a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 must be denied as a matter of law regardless of the date that the record may or may not show that he became unable to work because of his service connected low back disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  


ORDER

Entitlement to an increased rating for a low back disability, evaluated as 40 percent disabling, is denied at all times from May 20, 2008, to December 15, 2008, and from February 1, 2009, to the present.

Entitlement to an effective date prior to December 16, 2008, for the award of a temporary total rating based on the need for convalescence following low back surgery is denied.


REMAND

As noted above, the record includes a December 2009 letter from the Veteran's treating physician in which it is opined, in substance, that the claimant's adverse symptomatology from his service connected low back disability rendered him unable to work from mid-September 2008 to the end of 2008.  

The Board finds that the December 2009 letter meets the 38 C.F.R. § 3.321(b)(1) criteria for submission to the Director, Compensation and Pension, the question of whether the Veteran was entitled to an extraschedular rating for his low back disability from May 20, 2008, to December 15, 2008.  See Thun, supra.  Therefore, this issue is remanded for such a determination. 

The Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been properly developed for appellate review.  Specifically, there is a need for an examination and opinion that addresses the question of whether or not the Veteran's service connected disabilities prevent him from working.

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should schedule the Veteran for an examination to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from engaging in substantial gainful employment.  All necessary tests should be conducted.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

2. The RO/AMC should submit to the Director, Compensation and Pension, the question of whether the Veteran is entitled to an extraschedular rating for his low back disability from May 20, 2008, to December 15, 2008.

3. The RO/AMC should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the RO/AMC should thereafter provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


